     Case 2:19-cv-08612-PSG-JC Document 138 Filed 06/22/20 Page 1 of 5 Page ID #:2549



1       Ryan H. Weinstein (Bar No. 240405)                     Benjamin J. Razi (admitted pro hac vice)
2        rweinstein@cov.com                                    brazi@cov.com
        COVINGTON & BURLING LLP                                Andrew Soukup (admitted pro hac vice)
3       1999 Avenue of the Stars, Suite 3500                   asoukup@cov.com
4       Los Angeles, California 90067-4643                     Steven Winkelman (admitted pro hac vice)
        Telephone: + 1 (424) 332-4800                          swinkelman@cov.com
5       Facsimile: + 1 (424) 332-4749                          COVINGTON & BURLING LLP
6                                                              One CityCenter, 850 Tenth Street, NW
                                                               Washington, DC 20001-4956
7                                                              Telephone: + 1 (202) 662-6000
8       Attorneys for Plaintiff / Counter-Defendant
        RELMAN COLFAX PLLC
9
10                                 UNITED STATES DISTRICT COURT
11                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                           WESTERN DIVISION
13
14      RELMAN COLFAX PLLC,                                     Case No. 2:19-cv-08612-PSG-JC
15            Plaintiff,                                        DISCOVERY MATTER
16
              v.                                                RELMAN COLFAX PLLC’S STATUS
17                                                              REPORT REGARDING MEI LING’S
18      FAIR HOUSING COUNCIL OF SAN                             NON-COMPLIANCE WITH JUNE 16
        FERNANDO VALLEY AND MEI LING,                           ORDER
19
20           Defendants.                                        [Declaration of Steven J. Winkelman
        MEI LING,                                               filed concurrently]
21
22            Counter-Claimant,                                 Fact Discovery Cutoff: June 22, 2020
                                                                Final Pretrial Conf.: February 8, 2021
23            v.                                                Trial: February 23, 2021
24
        RELMAN COLFAX PLLC,                                     Judge: Hon. Jacqueline Chooljian
25                                                              Courtroom 750
26            Counter-Defendant.
27
28


               RELMAN COLFAX PLLC’S STATUS REPORT REGARDING MEI LING’S NON-COMPLIANCE WITH JUNE 16 ORDER
     Case 2:19-cv-08612-PSG-JC Document 138 Filed 06/22/20 Page 2 of 5 Page ID #:2550



1                                              STATUS REPORT
2            Pursuant to the Court’s Order of June 16, 2020 (ECF No. 133), Plaintiff and
3      Counter-Defendant Relman Colfax PLLC (the “Relman Firm”) submits this status report
4      regarding its Motion for Sanction and entry of Default Judgment Against Mei Ling.
5            The Order directed the Relman Firm “to email and to deliver to Mei Ling today
6      [June 16], copies of: (a) Rule 26(a)(1) of the Federal Rules of Civil Procedure (relating to
7      initial disclosure obligations); (b) Plaintiff’s First Set of Interrogatories to Mei Ling
8      (‘Ling Interrogatories’); and (c) Plaintiff’s First Set of Requests for Production Directed
9      to Mei Ling (‘Ling Document Requests’).” ECF No. 133 at 1. On June 16, 2020,
10     counsel for the Relman Firm complied with the Order and delivered to Ms. Ling by email
11     and courier a copy of Rule 26(a)(1), the Ling Interrogatories, and the Ling Document
12     Requests. Winkelman Decl. ¶ 3. A copy of a photograph showing that these documents
13     were delivered to Ms. Ling’s address on June 16 is attached as Exhibit 4 to the
14     Winkelman Declaration.
15           The Court’s Order also directed Ms. Ling to “produce to Plaintiff’s Counsel by
16     email and mail, by not later than Friday, June 19, 2020: (a) her initial disclosures; (b) her
17     responses to the Ling Interrogatories and the Ling Document Requests, without
18     objection, as such objections have been waived; and (c) all documents in her possession,
19     custody or control responsive to the Ling Document Requests.” ECF No. 133 at 1-2.
20           Ms. Ling has not produced initial disclosures, responses to the Ling Interrogatories
21     and Ling Documents Requests, or any documents.1 Winkelman Decl. ¶ 6. Although she
22     stated at the June 16 hearing that she has “some important things on a flash drive,”
23     Winkelman Decl. ¶ 2, Ex. 1, Ms. Ling has not produced those materials.
24
25
       1
26      On June 20, Ms. Ling sent an email accusing Sharon Kinlaw and Michelle White of the
       Fair Housing Council of providing untruthful testimony in their recent depositions, and
27
       she provided cut-and-paste compilation of select emails she claimed supported her
28     allegations against Ms. Kinlaw and Ms. White. Winkelman Decl. ¶ 7.

                                                          1
               RELMAN COLFAX PLLC’S STATUS REPORT REGARDING MEI LING’S NON-COMPLIANCE WITH JUNE 16 ORDER
     Case 2:19-cv-08612-PSG-JC Document 138 Filed 06/22/20 Page 3 of 5 Page ID #:2551



1            Instead, on June 19, Ms. Ling submitted an ex parte application requesting an
2      extension of the discovery cutoff. Winkelman Decl. ¶ 6. The Relman Firm has opposed
3      this application and, as of this filing, the Court has not ruled on Ms. Ling’s ex parte
4      application.
5            In a declaration she submitted with her ex parte application, Ms. Ling made clear
6      that she has no intention of providing discovery in this case. Winkelman Decl. Ex. 7. In
7      that declaration, Ms. Ling asserts that it is “impossible” for her to provide discovery, and
8      that her medical situation “does not allow me to proceed in pro persona” any longer. Id.
9      at 3. She repeatedly asserts that she seeks an extension not so that she can produce
10     discovery, but so that she can “bring closure to the CV19-8612 matters with the
11     Covington attorneys.” Id. at 6; see also id. at 3-4 (“I told attorney Winkelman I will
12     Dismiss the open Counter-Claim . . . and was willing to discuss arriving at final
13     resolution in the CV19-8612 case.”); id. at 5 (“I therefore make this very rushed Ex Parte
14     Application for a 30 day extension, so I can work out matters with the Covington
15     attorneys to have the open Counter-Claim dismissed, and bring closure to other
16     matters.”); id. at 6 (“I . . . need a short window of time to bring closure to the CV19-8612
17     matters with the Covington attorneys.”). Counsel for the Relman Firm has informed Ms.
18     Ling that she can resolve the claims between her and the Relman Firm by agreeing to
19     comply with the retainer agreement that she signed long ago with the firm, and then later
20     purported to terminate and void without any legitimate basis. Winkelman Decl. ¶ 8. She
21     has thus far not agreed to do so. Id.
22           In short, Ms. Ling has continually and consistently failed to comply with her
23     discovery obligations despite being afforded every opportunity to comply and despite a
24     court order directing her to produce discovery. Accordingly, terminating sanctions are
25     the only appropriate remedy.
26                                               CONCLUSION
27           For the foregoing reasons, the Relman Firm requests that this Court grant the
28     Relman Firm’s motion for sanctions and entry of default judgment against Ms. Ling.

                                                          2
               RELMAN COLFAX PLLC’S STATUS REPORT REGARDING MEI LING’S NON-COMPLIANCE WITH JUNE 16 ORDER
     Case 2:19-cv-08612-PSG-JC Document 138 Filed 06/22/20 Page 4 of 5 Page ID #:2552



1       DATED: June 22, 2020                   COVINGTON & BURLING LLP
2
3
4                                              By: /s/ Ryan H. Weinstein
                                                     RYAN H. WEINSTEIN
5                                                    BENJAMIN J. RAZI
6                                                    ANDREW SOUKUP
                                                     STEVEN WINKELMAN
7
8                                              Attorneys for Plaintiff
                                               RELMAN COLFAX PLLC
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         3
              RELMAN COLFAX PLLC’S STATUS REPORT REGARDING MEI LING’S NON-COMPLIANCE WITH JUNE 16 ORDER
     Case 2:19-cv-08612-PSG-JC Document 138 Filed 06/22/20 Page 5 of 5 Page ID #:2553



1                                     CERTIFICATE OF SERVICE
2            I hereby certify that on June 22, 2020, a true and correct copy of the foregoing was
3      served on the following by the means set forth below:
4
5            by overnight mail with courtesy copy by email:
             Mei Ling
6            6750 Whitsett Ave. #310
7            North Hollywood, California 91606
             mei.ling818@yahoo.com
8
9            by CM/ECF:
             Donald R. Warren
10           Phillip E. Benson
11           WARREN - BENSON LAW GROUP
             7825 Fay Ave. Ste. 200
12           La Jolla, CA 92037
13           donwarren@warrenbensonlaw.com
             philbenson@warrenbensonlaw.com
14
15           Attorneys for Fair Housing Council of San Fernando Valley

16
        DATED: June 22, 2020
17
18
19                                             By:
20                                                   William J. Jarboe
21
22
23
24
25
26
27
28

                                                         4
              RELMAN COLFAX PLLC’S STATUS REPORT REGARDING MEI LING’S NON-COMPLIANCE WITH JUNE 16 ORDER
